Third District Court of Appeal
                               State of Florida

                          Opinion filed May 25, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2230
                       Lower Tribunal No. 19-23386
                          ________________


                              MNM 87, LLC,
                                  Appellant,

                                     vs.

          Wilmington Savings Fund Society, FSB, etc.,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Lopez, Judge.

     Shayan Elahi P.A., and Shayan Elahi (Dallas, TX), for appellant.

     Law Offices of Mandel, Manganelli & Leider, P.A., and Christian Savio
(Boca Raton), for appellee.


Before EMAS, MILLER, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979).




                                  2